Duncan, Judge
(dissenting):
I am constrained to disagree with the conclusion reached by the majority. The theft occurred sometime between 8:00 and 11:00 or 11:30 a.m. At about 8:15 a.m., the accused was seen “by his rack,” which was about five racks from the locker from which the money was taken. I am unable to find other significant facts indicative of the existence of probable cause for the granting of the authority to search.
I do not deny that there may be such a fact pattern when mere presence at the scene of a theft can be sufficient to give rise to probable cause for a search. However, where, as here, an unguarded open squad bay is the scene of a theft, which theft could have occurred within a span of three hours, I am unwilling to find presence of the accused at the scene reasonably productive of probable cause for the search.